Title: To James Madison from William Zollickoffer, 25 December 1822
From: Zollickoffer, William
To: Madison, James


                
                    Respected Sir
                    Middleburg 25 Dec: 1822 Maryland
                
                It has always afforded me an infinite source of pleasure, to have it in my power, to present literary gentlemen with such information: as I conceive of practical utility, as relates to the alleviation of the sufferings of mankind; induced by disease: and under the influences of an impression of this kind, I with much pleasure, forward on to you two copies of my little treatise on the use of Prussiate of Iron in intermitting and remitting fevers—which you doubtless will receive at the time this letter reaches you. I shall consider myself highly honoured by receiving a letter from you, by way of acknowledging that they have come safe to hand. I have the honour, to be Respected Sir Your most obt. Sert.
                
                    William Zollickoffer
                
            